DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-21 are withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected elongated object label applicator and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/5/21.
Applicant’s election without traverse of claims 1-8 in the reply filed on 5/5/21 is acknowledged.


Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is an elongated object label applicator comprising: a first driver; and a wrapping mechanism comprising a plurality of guide rollers spaced about a central portion, a belt tensioned around the guide rollers and across an opening in the central portion through which an object to be labeled is received, the belt deflectable against an elastic force such that the belt can be recessed with the central portion by a force provided by the object to be labeled, the wrapping mechanism driven by the first .

Witkiewicz (US 8783318), Brooks (US 8905108) and Bennett (US 9321548) teach an elongated object label applicator comprising: a first driver; and a wrapping mechanism comprising a plurality of guide rollers spaced about a central portion, a belt tensioned around the guide rollers and across an opening in the central portion through which an object to be labeled is received. The references do not teach the belt deflectable against an elastic force such that the belt can be recessed with the central portion by a force provided by the object to be labeled, the wrapping mechanism driven by the first driver to simultaneously rotate the guide rollers about an axis of rotation of the wrapping mechanism passing through the central portion wherein the wrapping mechanism orbits the object to be labeled located within the central portion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748